demonstrating that extraordinary relief is warranted.       Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                             Having considered the petition and supporting documents, we
                conclude that our intervention by extraordinary writ relief is not
                warranted.    See NRS 34.160; NRS 34.320; Smith, 107 Nev. at 677, 818
                P.2d at 851; NRAP 21(b)(1). The district court has discretion to grant or
                deny continuances. See Bongiovi v. Sullivan, 122 Nev. 556, 570, 138 P.M
                433, 444 (2006). We note that the continuance here was not indefinite, but
                rather the district court set discovery deadlines for June 2014. Under
                these circumstances, we conclude that extraordinary writ relief is not
                warranted at this time.    See Smith, 107 Nev. at 677, 818 P.2d at 851.
                Accordingly, we
                             ORDER the petition DENIED.




                                                                                        J.
                                                            Hardesty


                                                                                        J.
                                                            Douglas


                                                                                        J.




                cc: Hon. Sandra L. Pomrenze, District Judge, Family Court Division
                     Michancy M. Cramer
                     Michael P. Rhodes
                      Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A